Petition Dismissed and Opinion filed August 3, 2007







Petition
Dismissed and Opinion filed
August 3, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00623-CV
____________
 
IN RE JOHNNY PAUL RIVERS, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R A N D U M   O P I N I O N




Johnny Paul Rivers, relator, acting pro se, has filed an
Original Application for Writ of Mandamus in connection with Cause 107S1229
pending in Justice Court No. 1 for Walker County, Texas.  Each court of appeals
has jurisdiction to issue a writ of mandamus Aagainst a judge of
a district or county court in the court of appeals district.@  Tex. Gov=t Code '22.221(b)(1).  Although Walker County courts were
at one time within the Fourteenth Court of Appeals District, since September 1,
2005 they have been within the Tenth Court of Appeals District (Waco).  Compare
Tex. Gov=t Code '22.201(o) (Vernon 2004) with id. ' 22.201(k) (Vernon Supp. 2006). 
Furthermore, the statute does not grant a court of appeals the power to issue a
writ of mandamus against a justice of the peace court, which is the relief
relator seeks.  Easton v. Franks, 842 S.W.2d 772 (Tex. App.CHouston [1st Dist.] 1992, orig.
proceeding).  
Accordingly,
we dismiss relator=s Original Application for Writ of Mandamus for want of
jurisdiction.
 
PER CURIAM
 
 
Order and Opinion filed August 3, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.
Do Not Publish B Tex. R. App. P. 47.2(b).